NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 04a0178n.06
                          Filed: December 17, 2004

                                               03-4212

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ZC SPECIALTY INSURANCE COMPANY                      )
and ABSECON HOLDINGS, INC.,                         )
                                                    )
      Plaintiffs-Appellants,                        )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
WARREN L. WOLFSON; WLW TRUST;                       )   NORTHERN DISTRICT OF OHIO
RUTH L. WOLFSON; CARE INSTITUTE                     )
GROUP, INC.; and CLEVELAND SENIOR                   )
CARE CORPORATION,                                   )
                                                    )
      Defendants-Appellees.                         )


      Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.


      PER CURIAM. This appeal results from a jury verdict in a diversity action filed by

ZC Specialty Insurance Company and Absecon, Inc., against the defendants, Warren

Wolfson, Ruth Wolfson, and the WLW Trust, for breach of contract, breach of warranty, and

fraud. The dispute between the parties grew out of a business transaction in which

Absecon purchased six nursing homes from Wolfson and his associates, under a financing

scheme that was guaranteed by a surety bond underwritten by ZC Specialty Insurance.

The deal soured when the nursing homes produced profits far below Absecon’s hopes. As

a consequence, Absecon refused to return a financial advance provided by Wolfson and


      *
       The Hon. Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by designation.
03-4212


accused Wolfson of hiding the homes’ history of poor profit margins. Wolfson filed suit

against Absecon in the district court for failing to return the monetary advance, and

Absecon and ZC Specialty Insurance brought counterclaims for breach of contract, breach

of warranty, and fraud. Pursuant to the verdict in Wolfson’s favor, the plaintiffs appeal to

this court, asserting that the district court erred by dismissing their fraud claims against

Wolfson, by improperly admitting and excluding significant evidence, and by failing to grant

their motion for a new trial because the jury verdict was against the manifest weight of the

evidence.


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in denying

the plaintiffs’ motion for a new trial. Because the reasons why judgment should be entered

for the defendants have been fully articulated by the district court, the issuance of a

detailed opinion by this court would be duplicative and would serve no useful purpose.

Accordingly, we sustain the jury verdict and AFFIRM the judgment of the district court in

the defendants’ favor upon the reasoning set out by that court in its memoranda of opinion

and orders filed on October 30, 2002, December 12, 2002, and September 24, 2003.




                                           -2-